Citation Nr: 0947820	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the left proximal tibia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1998 to 
December 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The issue of a compensable evaluation for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the appeal, the residuals of a stress fracture, of 
the left proximal tibia have been manifested by no more than 
slight knee disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a stress fracture, of the left proximal tibia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5262 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 
C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through an April 2007 letter, the RO notified the 
Veteran of the evidence needed to establish the elements of a 
claim for an increased rating.  The April 2007 letter serves 
to provide notice of the information and evidence needed to 
substantiate the Veteran's claim.  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records, VA 
outpatient treatment records, and the Veteran has had VA 
examinations in connection with the claim on appeal and the 
reports of those examinations are of record.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  
Subsequent to her video conference hearing the Veteran 
submitted a statement from her employer in support of her 
claim, which has been associated with the claims folder.  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating her 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Increased Evaluation in Excess of 10 Percent for
Stress Fracture of the Left Proximal Tibia

The Veteran contends that her stress fracture of the left 
proximal tibia is more severe than the 10 percent currently 
assigned and requests a higher evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the  higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  When 
a reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's stress fracture of the left proximal tibia 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5262.  DC 5262 assigns a 10 percent evaluation for 
malunion of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent evaluation is assigned for malunion 
of the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula with a marked knee or ankle disability.  
A 40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.

The Board finds that an increase to the next higher 
evaluation of 20 percent for the service-connected stress 
fracture, of the left proximal tibia disability is not 
warranted because the medical evidence fails to show that the 
Veteran's stress fracture, of the left proximal tibia 
disability is manifested by malunion of the tibia with 
moderate knee or ankle disability, which, as noted above, is 
required for a 20 percent evaluation under DC 5262.

The evidence reveals that on VA examination in August 2006 
range of motion of the knees was from zero degrees to 140 
degrees without pain.  There was no instability to varus and 
valgus stress.  There was but a trace of effusion and 
tenderness on the patella on the left, as well as minimal 
joint line tenderness.  The Veteran's tibia was normally 
aligned with no tenderness to palpation about the tibia on 
the left.  The assessment was pes anserine bursitis of the 
right hamstring tendon insertion, patellofemoral 
chondromalacia, mild, left and right knee.  Patellofemoral 
articulation appeared pristine on radiograph of the left 
knee; and no evidence of any degenerative changes or occult 
pathology was shown on radiograph.  An MRI [magnetic 
resonance imaging] report of the left knee dated July 2006 
revealed an unremarkable MR of the left knee.

With respect to the ankles, dorsiflexion was 15 degrees 
bilaterally and plantar flexion was 50 degrees bilaterally; 
inversion was to 25 degrees bilaterally and eversion was to 
30 degrees bilaterally without pain.  There was no assessment 
made for the ankles.

In an October 2006 addendum to the August 2006 VA 
examination, the examiner comment that regarding the 
Veteran's knees she had a stress fracture in the proximal 
left tibia that was documented on bone scan and x-ray that 
was seen to be healing at that time.  The examiner noted that 
the MRI in July 2006 showed the fracture in the proximal left 
tibia as completely healed with no evidence of increased 
uptake in the bone of the proximal tibia.  The examiner 
further noted that the Veteran's examination was consistent 
with pes anserine bursitis and that it is less likely than 
not that this arises from a history of stress fracture to the 
proximal tibia, especially since that fracture was resolved 
on MRI.  It was also noted that the Veteran did not limp or 
use a crutch or other assistive device.

In October 2007 the Veteran had a VA examination for her left 
knee.  The examination report reveals the Veteran had recent 
arthroscopy of the left knee with a partial meniscal tear.  
The Veteran indicated that she was currently taking physical 
therapy and does not require a brace or cane to ambulate.  
She reported sharp pain along the medial and lateral joint 
line.  No pain was reported along the anterior tibia.  She 
denied that the pain affected her occupation as she was 
working full-time without any problems.  She denied any 
flare-ups and there was no indication of any problems with 
daily living activities.  On examination her gait was non-
antalgic with good balance.  She had no pain with range of 
motion.  She had no difference in active range of motion or 
passive range of motion.  Range of motion was zero to 130 
degrees.  She had no additional limitation with repetitive 
motion times four.  She had no varus or valgus instability at 
zero degrees to 30 degrees.  She had a negative anterior 
drawer, Lachman's, McMurray's, posterior drawer and patella 
grind.  She had a mild amount of tenderness on her medial and 
lateral joint line.  It was non-tender along her cortex over 
the anterior tibia with no significant swelling or erythema.  
X-rays of the left knee revealed no significant arthritis or 
fracture.  No obvious fracture of the left tibia was shown.  
The assessment was mild chondromalacia of the knee and no 
stress fracture.

Overall the evidence shows the Veteran's service-connected 
disability of the left proximal tibia is productive of no 
more than slight or mild disability.  The VA examiner in 
August 2006 made an assessment of mild patellofemoral 
chondromalacia of the left and right knees.  That same 
examiner in an October 2006 addendum  noted that MRI showed 
the stress fracture was completely healed with no evidence of 
increased uptake in the bone of the proximal tibia.  There 
was no malunion of the tibia.  Furthermore, in October 2007 
VA examiner assessed mild chondromalacia of the knee and no 
stress fracture.  The physical examinations were thorough and 
it is clear from the evidence that the service-connected left 
lower extremity disability results in no more than slight 
disability, which  more nearly approximates the criteria for 
a 10 percent disability evaluation under DC 5262.

Further, the essentially normal ranges of motion of the 
Veteran's knees and ankles do not support an evaluation based 
on limitation of motion of either of these joints.  Without 
such evidence, a 20 percent evaluation for the Veteran's 
service-connected left proximal tibia disability is not 
warranted.  38 C.F.R. § 4.71a, DC 5262.

In addition, the Board finds that the currently assigned 10 
percent rating for the Veteran's service connected left 
proximal tibia disability adequately portrays the functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of the affected extremity.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261, 5271.  
There are no other potentially applicable diagnostic codes 
under which the Veteran's left tibia disability could be 
rated.  The Veteran's contentions regarding the pain and 
dysfunction in the left lower extremity have been reviewed, 
but they do not convincingly show greater disability than 
that manifested in the clinical record.  In fact, on VA 
examination in 2007, it was noted that range of motion was 
accomplished without pain and that while it was conceivable 
that pain would further limit function after being on her 
feet all day; this factor would be difficult to quantify.  
The Board finds that the degree of additional functional 
impairment is contemplated in the current evaluation.  

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

As for a referral for extraschedular consideration, the Board 
notes the statement from the Human Resources Department of 
her employer to the effect that she needed a chair when 
working and that extended periods of time standing bothered 
her knee.  This is not an extraordinary accommodation, and 
the VA examiner in October 2007 noted that the Veteran's 
occupation was not affected in that she was working full-time 
without any problems.  There is no showing of frequent 
periods of hospitalization due to the service-connected 
disability.  The Veteran's disability picture is not one that 
renders the application of regular schedular standards 
impractical.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
stress fracture of the left proximal tibia is denied.


REMAND

The Board finds that further RO action on this matter is 
warranted.  The purpose of this Remand is to schedule the 
Veteran for an examination to determine the current severity 
of the service-connected tension headaches.

The Veteran previously underwent a VA examination in October 
2007.  Since that examination the Veteran  has described a 
worsening of headache symptoms.  She contends that her 
service-connected headache disability has increased in 
severity, stating that the headache starts behind her right 
eye and her vision gets blurred, followed by nausea and an 
inability to tolerate light.  When this occurs she has to 
leave work; she usually goes home, turns off the lights and 
television and goes to bed.  She testified that she has about 
four headaches twice a month.  Hearing Transcript (Tr.), p. 
6.  She also stated that she takes medication daily for 
headaches prescribed by her private physician, Dr. SMC.  Tr., 
p. 9.  The Veteran  submitted a letter dated August 2009 from 
Dr. SMC, wherein he noted that the Veteran has been under his 
care since 2007 and in January 2007 she was diagnosed with 
migraine headaches.  He noted that due to the nature and 
severity of her symptoms he has tried several medications and 
she is being managed with Inderal 20mg once daily.  The 
Veteran is employed by a company that evaluates ocular 
migraines and in a letter from her employer, submitted in 
support of her claim, it was noted that they have dilated her 
eyes several times.  The letter also noted that the Veteran 
has been experiencing an increased amount of migraines, which 
has affected her work schedule.  She has missed numerous 
amounts of days and have left early countless times secondary 
to her migraines.  

The Veteran is entitled to a new VA examination where there 
is evidence that the disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The medical 
evidence of record is therefore insufficient for the Board to 
render a decision on the issue of an increased evaluation for 
headaches.  These considerations require further 
investigation by a medical professional, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO/AMC is required.  38 
C.F.R. § 19.9(a)(1) (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to assess the 
current nature and severity of her tension 
headaches.  The claims folder, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, in 
particular, the October 2007 VA 
examination, the letter from the Veteran's 
private physician, Dr. SMC, and the letter 
from the Veteran's employer.  

The examiner should specify what symptoms 
are due to service-connected tension 
headaches as opposed to those caused by 
any nonservice-connected disability and 
whether the Veteran's service-connected 
tension headaches include characteristic 
prostrating attacks, if so, their 
frequency, necessary medications, 
necessary periods of recuperation, likely 
impact upon economic adaptability and any 
other medical factors deemed relevant by 
the examiner.  A complete rationale should 
accompany all opinions provided.  

All pertinent headache pathology found on 
examination should be noted in the report 
of the evaluation.  Any indicated studies 
should be performed and the examination 
report noted.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
headaches.  If the benefits sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond.  

No action is required of the Veteran until she is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for a scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


